United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1466
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Southern District of Iowa.
                                         *
Alberto Zaragoza Becerra,                * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 21, 2010
                                 Filed: November 17, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Alberto Becerra challenges the within-Guidelines-
range sentence the district court1 imposed following his guilty plea to conspiring to
distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and
846. Counsel has submitted a brief under Anders v. California, 386 U.S. 738 (1967),
in which he argues that the district court abused its discretion in sentencing Becerra
and should have sentenced him to a below-Guidelines-range prison term.



      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       We hold that the district court, in sentencing Becerra, did not commit any
procedural error, because the court correctly calculated the advisory Guidelines range,
properly considered only relevant section 3553(a) factors, and explained its reasons
for the within-Guidelines-range sentence, and that the court did not abuse its
discretion by imposing an unreasonable sentence. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (in reviewing sentence for reasonableness, this
court first ensures district court committed no significant procedural error, such as
improperly calculating Guidelines range, treating Guidelines as mandatory, failing to
consider § 3553(a) factors, sentencing based on clearly erroneous facts, or failing to
adequately explain chosen sentence, then considers substantive reasonableness of
sentence under abuse-of-discretion standard; appellate presumption of reasonableness
may be applied to within-Guidelines-range sentence); see also United States v. Haack,
403 F.3d 997, 1003-04 (8th Cir. 2005) (defining ways in which abuse of discretion
may occur).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm.
                      ______________________________




                                         -2-